DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10, 12, 17, and 18 are pending in the application. Amended claim 10 and canceled claims 11, 13-16, and 19-20 have been noted. Claims 1-9 and 18 have been withdrawn from consideration. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/21 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonoda et al (US 2013/0276701) in view of Jackman et al (US 7,282,240) and West et al (US 2008/0092806).
Sonoda discloses a method of recycling materials, the method being used for recycling a plating material adhered to a carrier layer of a deposition prevention plate, the deposition prevention plate comprising a substrate 3 and the carrier layer 7 on the substrate for carrying the plating material (Fig. 2), the method comprising: peeling the carrier layer 7 off from the deposition prevention plate [0132] and processing the carrier layer 7 to recycle the plating material [0136], wherein the processing comprises immersing the carrier layer in a solvent [0139] capable of dissolving the plating material [0145] to form a solution in which the plating material is dissolved (Fig. 3). The plating material comprises an organic light emitting material [0123].
Sonoda discloses that carrier layer 7 is peelable [0113]; may be resin [0118], such as PVA [0121]; and may be dissolved in organic solvent [0139], but does not 
Jackman discloses that rubber (Col. 3, line 48) was a known material used in peelable polymeric masking material for deposition of organic light emitting materials (Abstract) which has advantages of conforming to non-planar surfaces, forming a seal without any clamping or added pressure, and is able to be peeled and reused on the same or different substrate surfaces (Col. 7, lines 13-29).
West discloses removing residues form substrate processing components (Abstract) wherein organic solvents, such as cyclohexanone, were known for being relatively fast acting especially with residues which are polymeric in nature [0023]-[0024].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use rubber as the peelable carrier layer in Sonoda since it was a known peelable masking material for organic EL material deposition as suggested by Jackman and to use cycohexanone as suggested by West as the organic solvent in the tank of Sonoda since it was known for relatively fast acting residue removal, especially with residues that are polymeric in nature.
Regarding Claim 10, Sonoda does not disclose distilling the solution to obtain the plating material. However, Sonoda discloses that the plating material may be dissolved in the solvent to form a solution [0146] and the carrier layer 7 and the plating material may be separated by differences in solubility in a given solvent, melting point, or sublimation point (Abstract; [0148]). It would have been obvious to use distillation in order to purify the plating material from the solution since Sonoda teaches that 
Regarding Claim 12, Sonoda discloses that the carrier layer 7 [0121] and the plating material are both organics [0123]. The rubber peelable masking material suggested by Jackman (Col. 3, line 48) is also an organic. It would have been obvious to use distillation in order to purify the plating material from the solution since Sonoda teaches that differences in properties, such as melting point and sublimation point can be used for purification of the plating material and boiling point would be a similar property.
Regarding Claim 17, Sonoda discloses that the processing comprises physically separating the plating material from the carrier layer [0120].
Thus, claims 10, 12, and 17 would have been obvious within the meaning of 35 USC 103 over the teachings of Sonoda, Jackman, and West.
Response to Arguments
Applicant's arguments filed 11/4/21 have been fully considered but they are not persuasive. Applicant argues that one of ordinary skill in the art would not combine the two embodiments of Sonoda to conclude that the film 7 and the vapor deposition material are dissolved in an organic solvent at the same time because there is no other component located between the vapor deposited material and the preventing plate in [0145]. This is not found persuasive because although Sonoda discloses two separate embodiments, one of which the carrier film 7 is dissolved in the organic solvent [0136] and the other in which the vapor deposited material is dissolved in the organic solvent [0145], one having ordinary skill in the art could readily envisaged dissolving both in the .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday, Tuesday, Thursday, Friday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715